OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                             AUSTIN
GROVERSELLERS
ATTORNEYGENERAL




Honorable         3. C. SIPith
County    Attorney
Bdirque   County
Meridian,      Texas
Dear    81x-r




                                                are   summrlzied   from


                                                 t filed and
                                                 t your county

                                          01 dlstriut# ior
                                           period beglmlng
                                          uember 31, 1938.
                                       eressor-aolleotor    de-
                           n escrow in a loaal bank ior the
                            hlr willingneee     to pIy may awe
                           ally colleatlble     from him. The
                           n mrch 17, 1939. 60 fuurthw
                           o eecablleh    the llablllty  of
                        -collector    or to reach the 8um
                     v until October, 1944, when the widow
       and aole heir oi the now deaeaaed fax aaeeaeor-
       aolleator filed suit to determine vhat, if an3,
       part of the f'un8 held In eecrow ehould be returned
       to her.
                            You have prepared and rubmi.ttecI to the
truetees        of the affected  common school dietriots  an oplnlon      in
Hon. S. C. Smith - Page 2

vhlch you axpreae your belief      that the tvo year lialta.tlonr
statute   (Artlale 5526, V.A.C.S.)    1s applicable   to iheee claim,
4     you have requeeted this   departrem    to review your opinion
end to advlee you vhr,ther or not we feel that. it 10 correct.
on the barb of the authorltlea       and reasoning embodied in
your opinion, we feel ~hr. raid opinion le an eminently
corroot rxposltlon    of the lav relative    to thi8 eitwtlon.

                                     tba aaae OS Bexar County
                      As f;:)‘::g”[
v. I(overlalc, 159 S. W.            error nfuaed)    holdr square-
ly that the tvo year limltatiau8    rtatute 18 applloablo   to this
typo  of olalm, vhlle the oaae oi Mexican Coal 84 Coke Company
v. Ruakman, 229 9. W. 347, demonstrator     that the plaalng of
fmdr in oacrov to lndloate a vlllingnem       to pay doer not toll
the operation of the llnitatlonr    etatutom.   coneequent1y, vo
eoncur in your oonalu8lon thmt the dolay of the rahool dir-
triate in ootabllahing   their alalma, if any they hnd, has
alloved the statutes of lisitatlonr     to bar euoh @lam.

                         Trwtlng  that   tho foregoing ratiriaatorlly
anwora   your inquiry,     we are
                                     Yours very truly


,“”